 



Exhibit 10.5

 

DIAMOND EAGLE ACQUISITION CORP.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

May 10, 2019

 

Eagle Equity Partners, LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

Global Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among Diamond Eagle Acquisition
Corp. (the “Company”), Eagle Equity Partners, LLC (the “Sponsor”) and Global
Eagle Acquisition LLC, an affiliate of the Sponsor (“GEA”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on The Nasdaq Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1.         GEA shall make available, or cause to be made available, to the
Company, at 2121 Avenue of the Stars, Suite 2300, Los Angeles, CA 90067 (or any
successor location), office space and secretarial and administrative services as
may be reasonably required by the Company. In exchange therefor, the Company
shall reimburse GEA $15,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

2.         GEA and the Sponsor each hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this Agreement (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this Agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

[Signature Page Follows] 

 



 

 

 

  Very truly yours,       DIAMOND EAGLE ACQUISITION CORP.

 

  By: /s/ Eli Baker     Name: Eli Baker     Title: President and Chief Financial
Officer

 

AGREED AND ACCEPTED BY:       EAGLE EQUITY PARTNERS, LLC  

 

By: /s/ Jeff Sagansky     Name: Jeff Sagansky     Title: Member  

 

GLOBAL EAGLE ACQUISITION LLC  

 

By: /s/ Harry E. Sloan     Name: Harry E. Sloan  

 

[Signature Page to Administrative Services Agreement]

 



 

